Case 2:20-cv-00012-JRS-MJD Document 46 Filed 07/14/20 Page 1 of 2 PageID #: 574




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 MARTIN S. GOTTESFELD,                      )
                                            )
                Petitioner,                 )
                                            )
                              v.            )       Cause No. 2:20-cv-00012-JRS-MJD
                                            )
 B. LAMMER Warden of The FCI                )
 Terre Haute, Indiana,                      )
                                            )
                Respondent.                 )

                                           NOTICE

        The Respondent hereby notifies the Court as follows:

        1.      The Respondent filed his Return to Order to Show Cause (the “Return”) in this

 matter on February 21, 2020. See generally ECF No. 21. In the Return, the Respondent

 erroneously cited the exhaustion requirement in the Prison Litigation Reform Act (PLRA). ECF

 No. 21 at 5.

        2.      The PLRA exhaustion requirement is not applicable to petitions filed under 28

 U.S.C. section 2241; rather, such petitions are subject to a “common-law exhaustion rule.”

 Richmond v. Scibana, 387 F.3d 602, 604 (7th Cir. 2004).

        3.      Notwithstanding this error, the Respondent stands by the substance of the

 arguments made in the Return.

                                                    Respectfully submitted,

                                                    JOSH J. MINKLER
                                                    United States Attorney

                                            By:     s/ Lara Langeneckert
                                                    Lara Langeneckert
                                                    Assistant United States Attorney

                                                1
Case 2:20-cv-00012-JRS-MJD Document 46 Filed 07/14/20 Page 2 of 2 PageID #: 575




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 14, 2020, a copy of the foregoing was filed electronically.

 Service of this filing will be made on all ECF-registered counsel by operation of the court’s

 electronic filing system. Parties may access this filing through the court’s system.

        I further certify that on July 14, 2020, a copy of the foregoing was mailed, by first-class

 U.S. Mail, postage prepaid and properly addressed to the following:

        Martin S. Gottesfeld
        Register No. 12982-104
        FCI – Terre Haute
        Inmate Mail/Parcels
        P.O. Box 33
        Terre Haute, IN 47808


                                                      s/ Lara Langeneckert
                                                      Lara Langeneckert
                                                      Assistant United States Attorney


 Office of the United States Attorney
 Southern District of Indiana
 10 West Market Street, Suite 2100
 Indianapolis, IN 46204
 Telephone: (317) 226-6333




                                                  2
